DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body by bolts, rivets and/or screws as set forth in claim 20.
The multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body by insertion transversely with respect to the running direction as set forth in claim 21.
A form fitting connection between the outer side and the multiplicity of rigid transverse elements is based on dovetail toothing as set forth in claim 22.
The multilayer sheetlike textile woven fabric as set forth in claim 25.
A first portion of the multiplicity of receptacles are vacant as set forth in claim 32.
A first portion of the multiplicity of profiled elements are made of steel and a second portion of the multiplicity of profiled elements are made of an elastomer material as set forth in claim 33.

No new matter should be entered.

Specification
2.	The abstract of the disclosure is objected to because of the reference to Fig. 1 should be deleted.  Correction is required.  See MPEP § 608.01(b).

3.	The disclosure is objected to because of the following informalities: All references to specific claims should be removed (note claim 1 is referenced in at least pages 1 and 6 of the specification).  
Appropriate correction is required.
The specification does not describe all of the features set forth in claims 31-34.

Claim Objections
5.	Claim 21 is objected to because of the following informalities:  The reference character “(2)” should be deleted to be consistent with the other claims that do not include reference characters therein.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	Specifically, there does not appear to be support in the original disclosure for the subject matter set forth in these new claims.  With respect to new claim 32, the specification fails to describe an arrangement in which “a first portion of the multiplicity of receptacles are vacant”.  Further, the drawings fail to show such a construction.  With respect to claim 33, the specification fails to describe an arrangement that includes both a first portion of the multiplicity of profiled elements being made of steel and a second portion of the multiplicity of profiled elements being made of an elastomer material.  Further, the drawings fail to show such a construction.  With respect to claim 34, the specification does not describe the multiplicity of profiled elements being made from a metal material that includes glass-fiber-reinforced plastic.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the term “can” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Further, it is 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 16-18, 20-22, 27-30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2015/0336624 A1; newly cited).
	Sun discloses a running gear bogie chain, comprising: a flexible elastomer body 101 (flexible rubber chain ring described in at least paragraphs [0007], [0061] and [0066]), which is closed in an endless fashion and in a running direction; a multiplicity of rigid transverse elements 2013 connected to an outer side of the flexible elastomer body and which extend substantially transversely with respect to a running direction and are arranged together in the running direction (paragraph [0065]; Figs. 1 and 3) and where two immediately adjacent rigid transverse elements of the multiplicity of rigid transverse elements make contact in the running direction (evident from at least Figs. 1, 3 and 11); and the multiplicity of rigid transverse elements comprise a 2011 of element 2013 as shown in Figs 1 and 3), wherein the multiplicity of receptacles are outwardly pointing (Figs. 1 and 3), wherein the multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body so as to be rowed up in the running direction without interval (Figs. 1, 3 and 11), wherein the individual rigid transverse elements are each designed to be short in the running direction such that the running gear chain is bendable around a running gear of a vehicle (Fig. 11), wherein the multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body by bolts, rivets and/or screws at 203 (paragraph [0061]), wherein the multiplicity of rigid transverse elements are connected to the outer side of the flexible elastomer body by insertion transversely with respect to the running direction (evident from Figs. 1, 3 and 11), wherein a form-fitting connection between the outer side and the multiplicity of rigid transverse elements is based on dovetail toothing between tenon 102 and mortise 202 (Figs. 1, 3 and 11), wherein the flexible elastomer body has an inner profiling 702 on its inner side at least partially in the transverse direction and/or in the running direction, wherein the inner profiling is formed in one piece with an elastomer material of the flexible elastomer body (note at least Fig. 9; paragraph [0071])), wherein at least one rigid transverse element comprises a material selected from the group comprising metal, aluminum, steel, and a glass-fiber-reinforced plastic (“metal” as described in paragraph [0007]), wherein at least one receptacle of the multiplicity of receptacles is designed to receive a profiled element 2014, wherein the multiplicity of receptacles are designed to receive a multiplicity of profiled elements 2014, and wherein the multiplicity of profiled elements are made of an elastomer material (“rubber” as described in at least paragraph [0007]).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uchiyama (US 2014/0001829 A1; newly cited).
Sun fails to disclose its multiplicity of rigid transverse elements being connected to the outer side of the flexible elastomer body by vulcanization.  Instead, Sun discloses a tenon 102 and mortise 202 connection as shown in Figs. 1 and 3.
	Uchiyama, however, teaches a running gear bogie chain in which the multiplicity of rigid transverse elements 20 are connected to the outer side of a flexible elastomer body 12 by vulcanization (paragraph [0040]).
	It would have been obvious to one having ordinary skill in the art to have modified the running gear bogie chain of Sun by substituting its known tenon and mortise connection for a connection by vulcanization, such as taught by Uchiyama, as a well-known alternative connection that would provide predictable results for securing the rigid transverse elements at a desired position with respect to the outer side of the flexible elastomer body while also reducing assembly time.

18.	Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jee et al. (US 2008/0211301 A1; hereinafter “Jee”; newly cited).
	Sun fails to expressly disclose its flexible elastomer body having the claimed multiplicity of tension members.
	Jee, however, teaches a running gear bogie chain with a flexible elastomer body 14 (paragraph [0040]) that includes a multiplicity of tension members 57 that extend in the running direction and are embedded into the flexible elastomer body (Fig. 1), wherein the multiplicity of tension members comprise a steel cable 57 (paragraph [0039]), wherein the multiplicity of tension members comprises a single-layer (Fig. 1), and wherein an individual tension member of the multiplicity of tension members is formed only over part of the width of the running gear 
	It would have been obvious to one having ordinary skill in the art to have modified the flexible elastomer body of Sun by including a multiplicity of embedded steel cables comprising a single layer and extending in the running direction while only being formed over part of the width of the running gear such that an edge region is free of the cables, such as taught by Jee, to provide predictable results for reinforcing the elastomer body.

19.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jacobson (US 2008/0136254 A1; newly cited).
	Although Sun teaches its profiled elements being made of an elastomer material as noted above, Sun fails to expressly disclose the claimed arrangement of the profiled elements.
	Jacobson, however, teaches a running gear bogie chain in which the ground-contacting profiled elements 20, 22, 24, 25, 28, 29 can be configured and arranged as needed to achieve a desired tractive profile for the intended use of the bogie chain (note at least paragraph [0030-0034] including an arrangement in which a longer profiled element 24 of the multiplicity of profiled elements has a longer profile than adjacent profiled elements 20 of the multiplicity of profiled elements (Fig. 2), an arrangement in which a first portion of the multiplicity of receptacles 30 are vacant and a second portion of the multiplicity of receptacles include the multiplicity of profiled elements 28, 29 (Fig. 4), and an arrangement where the profiled elements are formed of different materials to achieve desired tractive properties (evident from paragraphs [0025] and [0030-0034]).
.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Hirose et al. (JP 2007186042A; hereinafter “Hirose”) teaches a crawler device that includes different types of ground-contacting profiled elements 35, 36 (Fig. 1).

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617